DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

The following claim(s) is/are pending in this office action: 1-7, 9-14

The following claim(s) is/are amended: 1, 5, 9, 10, 11, 13, and 14

The following claim(s) is/are new: N/A

The following claim(s) is/are cancelled: 8

Claim(s) 1-7, 9-14 is/are rejected. This rejection is FINAL.

Response to Amendment
Claim 5 and 9 have been amended. The objection will be withdrawn. 
Claim 11 has been amended. The Claim Rejections - 35 U.S. C. § 112 will be withdrawn.
Claim 14 has been amended. The Claim Rejections - 35 U.S.C. § 101 will be withdrawn. 

Response to Arguments
Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive. The reasons are set forth below. 
Claim Rejections - 35 USC § 102
Applicant argues that Zhang does not disclose or suggest the underlined features (1), (2), and (3) on pages 14-15 in the amended Claim 1.  Because features (2) and (3) have been added, this brings in new grounds of rejection. Therefore, Sawaya et al. (US 20070143351 A1) hereinafter Sawaya used in Claims 8-11 and Glenn C Langford (US 6507911 B1) hereinafter Langford are brought in to reject Claim. Applicant’s arguments with respect to claim 1 have been considered but are moot because the new 
It is noted that independent claims 13 and 14 are amended. Applicant’s arguments with respect to claim 13 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

Applicant submits Lee does not cure the deficiency of Zhang on page 17 because the write operation in Lee is different than the present application. The write request is different than the present application, however, the Examiner is not citing the write requests of Lee. The citations are about the method of using threshold comparisons (Para.[0017]) and disk free space (Fig. 6) to initiate the garbage collector to create space for new write operations (Para.[0043]). Thus, Applicant’s argument is not persuasive. 

Applicant submits Goggin does not cure the deficiency of Zhang on page 17-18 because Goggin teaches a different arrangement from the present application. Although Goggin uses first storage volumes and second storage volumes to load balance the data files, the Examiner is not citing the storage types. The citations are about the method of organizing file sizes into buckets (Para. [0046-0047]). Thus, Applicant’s argument is not persuasive. 

Regarding Sawaya not disclosing feature (1), the Examiner respectfully disagrees. 

 Furthermore, the applicant argues that Sawaya does not mention counting the number of items in the first stage recycle bin 130 and the second stage recycle bin 140. Sawaya discloses in Para.[0127] that the maximum number of records per page on display are maximum 50 items. This indicates that the items in the first stage recycle bin and second stage recycle bin are counted. Although they are not used as indication of a disk clean-up, the items are being counted. Thus, Applicant’s argument is not persuasive.
Furthermore, the applicant argues there is an automatic timer rather than determining the current time for deleting the items in the disk. Sawaya discloses in Para.[0096] that the cleanup timer can be run at a specified time of the day, every day. This indicates that the system uses the current time to compare to the specified time in order to check if it is time to do a cleanup. Thus, Applicant’s argument is not persuasive.
   Furthermore, the applicant argues the first stage recycle bin and second stage recycle bin does a cleanup based on time or usage of disk quota instead of time and disk quota. Sawaya discloses in Para.[0087-0088] that when the second stage recycle bin is too small to receive the deleted file, the second stage recycle bin begins to delete the oldest item to make room for the deleted file. This could have occurred during the time period of an automatic cleanup. Therefore, time and disk quota can be used together.  Thus, Applicant’s argument is not persuasive.
   Furthermore, the applicant argues that Zhang does not propose the need to detect the disk to clean up files periodically. Therefore, Zhang would not be motivated to modify Zhang to arrive with feature (1). Sawaya discloses the need to detect the disk to clean up files periodically in recycle bins. Both Zhang and Sawaya utilize recycle bins, therefore, it is reasonable to combine. Thus, Applicant’s argument is not persuasive.

Applicant argues that dependent claims 2-7 and 9-12 are allowable under 35 USC § 102 and 103.  Applicant’s arguments with respect to claim 2-7 and 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 7, 9-11 and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang ZiQi et al. (Chinese Publication CN106407465A) hereinafter Zhang and further in view of  Sawaya et al. (US 20070143351 A1) hereinafter Sawaya and further in view of Glenn C Langford (US 6507911 B1) hereinafter Langford.
Regarding Claim 1, Zhang teaches 
A file processing method, comprising a recycling process and an overwriting process, wherein: 
the recycling process includes: when there is a file to be recycled on a disk, adding the to-be-recycled file into a pre- created recycle bin, to allow the to-be-recycled file to become a recycled file (Zhang, Para. [0057] discloses the "first file deleted in the distributed file system" is the to-be-recycled file and it will be "in delete reservation state". The first file will be moved to a "preset location, i.e., directly Move the first file to a special location (such as a Recycle Bin)");
 and the overwriting process includes: 
when there is a file to be written into the disk (Zhang, Para. [0061] discloses the "second file" is the file to be written into the disk.), determining whether there is at least one recycled file in the recycle bin, when it is determined that there is at least one recycled file in the recycle bin, selecting one of the at least one recycled file from the recycle bin, and writing the to-be-written file into the selected recycled file in an overwrite manner (Zhang, Para. [0057-0062] discloses when there is a second file, the method will judge “whether there is a first file in the delete reservation state" and if true, "control the second file to reuse the metadata and data distribution information for the first file in the deleted hold state". This is how the first file will be overwritten.), 
However, Zhang does not teach wherein adding the to-be-recycled file into a pre-created recycle bin comprises: obtaining attribute information of the to-be recycled file, adding the attribute information of the to-be recycled file into a data link table created in the pre-created recycle bin without changing an actual physical location of the to-be recycled file on the disk, wherein the attribute information includes at least file size and physical location information of the to-be recycled file, -2-Attorney Docket No. 00215.0061.00US Client Ref P1810143USWS accordingly, wherein writing the to-be-written file into the selected recycled file in an overwrite manner comprises: obtaining the attribute information of the selected recycled file from the data link table; obtaining the physical location information from the attribute information of the selected recycled file, and writing the to-be-written file into the actual physical location of the selected recycled file on the disk indicated by the obtained physical location information to overwrite original data of the selected recycled file, wherein the method further comprising a disk detection process, wherein the disk detection process includes: obtaining a current total number of recycled files in the recycle bin, a current total number of to-be-deleted files in a preset deletion bin, current time, and a current usage of the disk; determining whether the disk satisfies preset disk cleanup criteria based on the current total number of recycled files in the recycle bin, the current total number of to-be-deleted files in the deletion bin, the current time, and the current usage of the disk; if the preset disk cleanup criteria are not satisfied, setting a disk detection cycle, and performing the disk detection process according to the disk detection cycle; and if the preset disk cleanup criteria are satisfied, performing a disk cleanup, and performing the disk detection process according to the disk detection cycle.
Sawaya teaches 
wherein adding the to-be-recycled file into a pre-created recycle bin comprises:
 obtaining attribute information of the to-be recycled file, adding the attribute information of the to-be recycled file into a data link table created in the pre-created recycle bin without changing an actual physical location of the to-be recycled file on the disk (Sawaya Fig. 1 and Para.[0029] discloses first stage recycle bin which is element 130. This is the pre-created recycle bin. Fig. 11 and Para.[0122,0132] discloses the recycle bin user interface which contains information for the deleted item in recycle bin 130. Element 1060 discloses the original location of the deleted item. The item is clickable to view at the location so the data has not been moved from the physical location.) , 
wherein the attribute information includes at least file size and physical location information of the to-be recycled file, (Sawaya Fig. 11 and Para.[0126,0132] discloses Element 1090 which represents the size of the deleted item) 
-2-Attorney Docket No. 00215.0061.00US Client Ref P1810143USWS accordingly, wherein writing the to-be-written file into the selected recycled file in an overwrite manner comprises: 
obtaining the attribute information of the selected recycled file from the data link table (Sawaya Para.[0131] discloses the user is able to select items using the recycle bin interface. Therefore, the attribute information is obtainable from interface); 
obtaining the physical location information from the attribute information of the selected recycled file,  (Sawaya Para.[0131] discloses the user is able to select items using the recycle bin interface. Therefore, the attribute information like the physical location of the file is attainable.);  
wherein the method further comprising a disk detection process, wherein the disk detection process includes: 
obtaining a current total number of recycled files in the recycle bin, a current total number of to-be-deleted files in a preset deletion bin, current time, and a current usage of the disk (Sawaya, Para. [0029, 0031] discloses a first stage recycle bin where deleted items go. First stage recycle bin is mapped to the recycle bin. Items deleted from the first stage recycle bin are sent to a second stage recycle bin. Second stage recycle bin is mapped to the preset deletion bin. Para.[0095] discloses a timer can be set which means current time is used. Para.[0093] discloses a “quota for disk space” which is equivalent to the current usage of a disk);
determining whether the disk satisfies preset disk cleanup criteria based on the current total number of recycled files in the recycle bin, the current total number of to-be-deleted files in the deletion bin, the current time, and the current usage of the disk (Sawaya, Para. [0096-0099] discloses items deleted from the second stage recycle bin are deleted permanently. Within the first stage and/or second stage recycle bin, clean-ups are timer based or event triggered. Therefore, it utilizes the number of files in the first stage and second stage recycle bin, current time and quota for disk space.); 
if the preset disk cleanup criteria are not satisfied, setting a disk detection cycle, and performing the disk detection process according to the disk detection cycle; and
 if the preset disk cleanup criteria are satisfied, performing a disk cleanup, and performing the disk detection process according to the disk detection cycle (Sawaya, Para. [0096-0099] discloses if the conditions satisfy a cleanup, it will do a cleanup. If the conditions do not satisfy a cleanup, the cycle will continue until it does).  
Sawaya combines the attribute table and disk detection cycle with Zhang’s recycling and overwriting method. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sawaya’s Website Multi-stage recycling into Zhang's file deletion system with a motivation to keep the website or disk under the threshold because “no more items can be added to the web site 100 until the site used space amount 610 is decreased”. Therefore, this is a crucial step to keep the website or disk running. (Sawaya, Para. [0080]).
However, Zhang and Sawaya does not teach 
and writing the to-be-written file into the actual physical location of the selected recycled file on the disk indicated by the obtained physical location information to overwrite original data of the selected recycled file 
Langford teaches 
and writing the to-be-written file into the actual physical location of the selected recycled file on the disk indicated by the obtained physical location information to overwrite original data of the selected recycled file (Langford Col. 1 lines 44-48 discloses to delete a file, it overwrites the original document with random data or fixed data patterns. Col. 1 lines 28-30 discloses that the deleted file is not physically moved. Therefore when the overwriting is happening, it is occurring on the same physical location. The to-be-written file is the random data or fixed data patterns.),
Langford teaches the act of overwriting on the physical location of the file. This is combined with Zhang’s overwriting method using a file from the recycle bin and a to-be-written file. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Langford’s System And Method For Securely Deleting Plaintext Data and in combination with Sawaya’s Website Multi-stage recycling and in combination with Zhang's file deletion system with a motivation to allow modification of the desired data to be deleted or overwritten to ensure that there is no electronic signature of the original data. (Langford, [Abstract]).

Regarding Claim 2, the combination of Zhang, Sawaya and Langford teaches 
The file processing method according to claim 1.
Zhang teaches
 before selecting one of the at least one recycled file from the recycle bin, the method further includes: 
-3-Attorney Docket No. 00215.0061.00US Client Ref P1810143USWS determining whether there are one or more recycled files in the recycle bin that satisfy preset criteria, wherein the preset criteria include that a file size of a recycled file of the one or more recycled files is less than or equal to a file size of the to-be-written file (Zhang Para.[0065] discloses a case where the "second file is less than the space occupied by the first file." And in Para. [0069] a case where the "second file is equal to the space occupied by the first document".); and
 if it is determined that there are one or more recycled files that satisfy the preset criteria, selecting one of the at least one recycled file from the recycle bin, wherein selecting one of the at least one recycled file from the recycle bin further includes selecting one of the at least one recycled file from the one or more recycled files that satisfy the preset criteria.  (Zhang, Para. [0066-0069]) discloses if there is a first file in delete reservation state, the second file will choose how to overwrite according to the size of the first file. 

Regarding Claim 3, the combination of Zhang, Sawaya and Langford teaches 
The file processing method according to claim 2.
Zhang teaches
wherein selecting one of the at least one recycled file from the one or more recycled files that satisfy preset criteria specifically includes:
 selecting a recycled file that is closest to the file size of the to-be-written file from the one or more recycled files that satisfy the preset criteria.  (Zhang, Para. [0063] discloses "select the second file occupied by the size of the space the most similar first file for space reuse".)

Regarding Claim 7, the combination of Zhang, Sawaya and Langford teaches 
The file processing method according to claim 1.
Zhang teaches
 wherein writing the to-be- written file into the selected recycled file in an overwrite manner specifically includes:
 if it is determined that a file size of the selected recycled file is smaller than a file size of the to-be-written file, (Zhang, Para. [0043] discloses a case where "the second file is not less than the space occupied by the first file" which means the first file is smaller than the second file.)
expanding the file size of the selected recycled file to be the same as the file size of the to-be-written file; and writing the to-be-written file into the expanded recycled file in the overwriting manner (Zhang, Para. [0043] discloses in this scenario, the second file will "occupy[ing] all the storage space of the first file, and store[ing] the remaining file contents ... in the free storage space.").  

Regarding Claim 9, the combination of Zhang, Sawaya and Langford teaches 
The file processing method according to claim 1.
Sawaya teaches
 wherein the preset disk cleanup criteria include that: the current time falls in a preset cleanup period, and the current total number of to-be- deleted files is not zero  (Sawaya, Para. [0096] discloses an automatic cleanup timer.);
the current time does not fall in the preset cleanup period, the current usage of the disk is greater than or equal to a preset usage threshold, and the current total number of to-be-deleted files is not zero (Sawaya, Para. [0100] discloses website and second recycle bin reaches quota.); 
or the current time does not fall in the preset cleanup period, the current total number of recycled files is greater than or equal to a preset total-number threshold of recycled files, and the current total number of to-be-deleted files is not zero. (Recycle bin quota. Sawaya, Para. [0094]). (Sawaya has a timer based deletion that will delete files in the recycle bins if there are any files past the expiration time period. When it is not time triggered, it can be set to be event triggered. “Cleanup service can be initiated based on other measurable events, e.g., but not limited to” to the following combinations. Even though it doesn’t say the time based and event based triggers are used together, Sawaya implies that it can be. The Examiner maps the website quota as disk usage and second stage recycle bin as to-be-deleted bin. Sawaya, Para. [0099-0100]).
  
Regarding Claim 10, the combination of Zhang, Sawaya and Langford teaches 
The file processing method according to claim 1.
Sawaya teaches
if the preset disk cleanup criteria are satisfied, before performing the disk cleanup, the method further includes: determining whether the current total number of to-be-deleted files and current total file size of to-be-deleted files satisfy preset detection cycle-updating criteria; (Sawaya, Para. [0094] discloses allowing the website administrator set a recycle bin quota for first stage recycle bin or second stage recycle bin.)
 if the current total number of to-be-deleted files and the current total file size of to-be- deleted files satisfy the preset detection cycle-updating criteria, updating the disk detection cycle, and performing the disk detection process according to the updated disk detection cycle after the disk cleanup is completed; and
 if the current total number of to-be-deleted files and the current total file size of to-be- deleted files do not satisfy the preset detection cycle-updating criteria, performing the disk detection process according to the disk detection cycle after the disk cleanup is completed.  (Sawaya, Para. [0097] discloses allowing the web site administrator to customize the automatic cleanup timer service. The cleanup service can “run at an alternative time, and/or more or less often”. Although the choice is human based, it allows the processor to update the criteria. If the criteria is met to do a cleanup, it will cleanup and be updated if needed. If the criteria is not met to do a cleanup, it will continue doing the old criteria unless updated.).

Regarding Claim 11, the combination of Zhang, Sawaya and Langford teaches 
The file processing method according to claim 10.
Sawaya teaches
wherein the preset detection cycle-updating criteria include: the current total file size of to-be-deleted files is greater than a preset file size threshold in a single cleanup; (Sawaya, Para. [0099] discloses when a second stage recycle bin reaches quota); 
or the current total number of to-be-deleted files is greater than a preset file total-number threshold in a single cleanup.  (Sawaya, Para. [0099-0100] discloses a “cleanup service can be initiated after the second stage used amount 620 reaches or exceeds a specified percentage of the second stage storage quota 71” which is equivalent to the preset deletion bin having a file size threshold. Sawaya does not cite the file number threshold but “cleanup service can be initiated based on other measurable events, e.g., but not limited to”. Therefore, the file number is an obvious substitution.) 

Regarding Claim 13, Zhang teaches 
A server, comprising: at least one processor; 
at least one disk communicatively coupled to the at least one processor, wherein the at least one disk is used for storing files (Zhang Para.[0006] discloses storage system); and
 a memory communicatively coupled to the at least one processor (Zhang Para.[0005] discloses CPU, memory, network and disk resources in the storage system), 
wherein the memory stores instructions that are executable by the at least one processor, and the instructions, when executed by the at least one processor, cause the at least one processor to implement a recycling process [[and]], an overwriting process wherein:
the recycling process includes: when there is a file to be recycled on a disk, adding the to-be-recycled file into a pre- created recycle bin, to allow the to-be-recycled file to become a recycled file (Zhang, Para. [0057] discloses the "first file deleted in the distributed file system" is the to-be-recycled file and it will be "in delete reservation state". The first file will be moved to a "preset location, i.e., directly Move the first file to a special location (such as a Recycle Bin)");
 and the overwriting process includes: 
when there is a file to be written into the disk (Zhang, Para. [0061] discloses the "second file" is the file to be written into the disk.), determining whether there is at least one recycled file in the recycle bin, when it is determined that there is at least one recycled file in the recycle bin, selecting one of the at least one recycled file from the recycle bin, and writing the to-be-written file into the selected recycled file in an overwrite manner (Zhang, Para. [0057-0062] discloses when there is a second file, the method will judge “whether there is a first file in the delete reservation state" and if true, "control the second file to reuse the metadata and data distribution information for the first file in the deleted hold state". This is how the first file will be overwritten.), 
However, Zhang does not teach , and a disk detection process, wherein adding the to-be-recycled file into a pre-created recycle bin comprises: obtaining attribute information of the to-be recycled file, adding the attribute information of the to-be recycled file into a data link table created in the pre-created recycle bin without changing an actual physical location of the to-be recycled file on the disk, wherein the attribute information includes at least file size and physical location information of the to-be recycled file, -2-Attorney Docket No. 00215.0061.00US Client Ref P1810143USWS accordingly, wherein writing the to-be-written file into the selected recycled file in an overwrite manner comprises: obtaining the attribute information of the selected recycled file from the data link table; obtaining the physical location information from the attribute information of the selected recycled file, and writing the to-be-written file into the actual physical location of the selected recycled file on the disk indicated by the obtained physical location information to overwrite original data of the selected recycled file, wherein the disk detection process includes: obtaining a current total number of recycled files in the recycle bin, a current total number of to-be-deleted files in a preset deletion bin, current time, and a current usage of the disk; determining whether the disk satisfies preset disk cleanup criteria based on the current total number of recycled files in the recycle bin, the current total number of to-be-deleted files in the deletion bin, the current time, and the current usage of the disk; if the preset disk cleanup criteria are not satisfied, setting a disk detection cycle, and performing the disk detection process according to the disk detection cycle; and if the preset disk cleanup criteria are satisfied, performing a disk cleanup, and performing the disk detection process according to the disk detection cycle.
Sawaya teaches 
, and a disk detection process (Sawaya, Para. [0096-0099] discloses clean-ups based on timer or events. These are used to delete items at the first or second stage recycle bin permanently.)
wherein adding the to-be-recycled file into a pre-created recycle bin comprises:
 obtaining attribute information of the to-be recycled file, adding the attribute information of the to-be recycled file into a data link table created in the pre-created recycle bin without changing an actual physical location of the to-be recycled file on the disk (Sawaya Fig. 1 and Para.[0029] discloses first stage recycle bin which is element 130. This is the pre-created recycle bin. Fig. 11 and Para.[0122,0132] discloses the recycle bin user interface which contains information for the deleted item in recycle bin 130. Element 1060 discloses the original location of the deleted item. The item is clickable to view at the location so the data has not been moved from the physical location.) , 
wherein the attribute information includes at least file size and physical location information of the to-be recycled file, (Sawaya Fig. 11 and Para.[0126,0132] discloses Element 1090 which represents the size of the deleted item) 
-2-Attorney Docket No. 00215.0061.00US Client Ref P1810143USWS accordingly, wherein writing the to-be-written file into the selected recycled file in an overwrite manner comprises: 
obtaining the attribute information of the selected recycled file from the data link table (Sawaya Para.[0131] discloses the user is able to select items using the recycle bin interface. Therefore, the attribute information is obtainable from interface); 
obtaining the physical location information from the attribute information of the selected recycled file,  (Sawaya Para.[0131] discloses the user is able to select items using the recycle bin interface. Therefore, the attribute information like the physical location of the file is attainable.);  
wherein the disk detection process includes: 
obtaining a current total number of recycled files in the recycle bin, a current total number of to-be-deleted files in a preset deletion bin, current time, and a current usage of the disk (Sawaya, Para. [0029, 0031] discloses a first stage recycle bin where deleted items go. First stage recycle bin is mapped to the recycle bin. Items deleted from the first stage recycle bin are sent to a second stage recycle bin. Second stage recycle bin is mapped to the preset deletion bin. Para.[0095] discloses a timer can be set which means current time is used. Para.[0093] discloses a “quota for disk space” which is equivalent to the current usage of a disk);
determining whether the disk satisfies preset disk cleanup criteria based on the current total number of recycled files in the recycle bin, the current total number of to-be-deleted files in the deletion bin, the current time, and the current usage of the disk (Sawaya, Para. [0096-0099] discloses items deleted from the second stage recycle bin are deleted permanently. Within the first stage and/or second stage recycle bin, clean-ups are timer based or event triggered. Therefore, it utilizes the number of files in the first stage and second stage recycle bin, current time and quota for disk space.); 
if the preset disk cleanup criteria are not satisfied, setting a disk detection cycle, and performing the disk detection process according to the disk detection cycle; and
 if the preset disk cleanup criteria are satisfied, performing a disk cleanup, and performing the disk detection process according to the disk detection cycle (Sawaya, Para. [0096-0099] discloses if the conditions satisfy a cleanup, it will do a cleanup. If the conditions do not satisfy a cleanup, the cycle will continue until it does).  
Sawaya combines the attribute table and disk detection cycle with Zhang’s recycling and overwriting method. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sawaya’s Website Multi-stage recycling into Zhang's file deletion system with a motivation to keep the website or disk under the threshold because “no more items can be added to the web site 100 until the site used space amount 610 is decreased”. Therefore, this is a crucial step to keep the website or disk running. (Sawaya, Para. [0080]).
However, Zhang and Sawaya does not teach 
and writing the to-be-written file into the actual physical location of the selected recycled file on the disk indicated by the obtained physical location information to overwrite original data of the selected recycled file 
Langford teaches 
and writing the to-be-written file into the actual physical location of the selected recycled file on the disk indicated by the obtained physical location information to overwrite original data of the selected recycled file (Langford Col. 1 lines 44-48 discloses to delete a file, it overwrites the original document with random data or fixed data patterns. Col. 1 lines 28-30 discloses that the deleted file is not physically moved. Therefore when the overwriting is happening, it is occurring on the same physical location. The to-be-written file is the random data or fixed data patterns.),
Langford teaches the act of overwriting on the physical location of the file. This is combined with Zhang’s overwriting method using a file from the recycle bin and a to-be-written file. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Langford’s System And Method For Securely Deleting Plaintext Data and in combination with Sawaya’s Website Multi-stage recycling and in combination with Zhang's file deletion system with a motivation to allow modification of the desired data to be deleted or overwritten to ensure that there is no electronic signature of the original data. (Langford, [Abstract]).

Regarding Claim 14, Zhang teaches 
A non-transitory computer-readable storage medium, the non- transitory computer-readable storage medium storing a computer program that, when executed by a processor, (Zhang Para.[0005] discloses CPU, memory, network and disk resources in the storage system) implements a recycling process [[and]], an overwriting process wherein:
the recycling process includes: when there is a file to be recycled on a disk, adding the to-be-recycled file into a pre- created recycle bin, to allow the to-be-recycled file to become a recycled file (Zhang, Para. [0057] discloses the "first file deleted in the distributed file system" is the to-be-recycled file and it will be "in delete reservation state". The first file will be moved to a "preset location, i.e., directly Move the first file to a special location (such as a Recycle Bin)");
 and the overwriting process includes: 
when there is a file to be written into the disk (Zhang, Para. [0061] discloses the "second file" is the file to be written into the disk.), determining whether there is at least one recycled file in the recycle bin, when it is determined that there is at least one recycled file in the recycle bin, selecting one of the at least one recycled file from the recycle bin, and writing the to-be-written file into the selected recycled file in an overwrite manner (Zhang, Para. [0057-0062] discloses when there is a second file, the method will judge “whether there is a first file in the delete reservation state" and if true, "control the second file to reuse the metadata and data distribution information for the first file in the deleted hold state". This is how the first file will be overwritten.), 
However, Zhang does not teach , and a disk detection process, wherein adding the to-be-recycled file into a pre-created recycle bin comprises: obtaining attribute information of the to-be recycled file, adding the attribute information of the to-be recycled file into a data link table created in the pre-created recycle bin without changing an actual physical location of the to-be recycled file on the disk, wherein the attribute information includes at least file size and physical location information of the to-be recycled file, -2-Attorney Docket No. 00215.0061.00US Client Ref P1810143USWS accordingly, wherein writing the to-be-written file into the selected recycled file in an overwrite manner comprises: obtaining the attribute information of the selected recycled file from the data link table; obtaining the physical location information from the attribute information of the selected recycled file, and writing the to-be-written file into the actual physical location of the selected recycled file on the disk indicated by the obtained physical location information to overwrite original data of the selected recycled file, wherein the disk detection process includes: obtaining a current total number of recycled files in the recycle bin, a current total number of to-be-deleted files in a preset deletion bin, current time, and a current usage of the disk; determining whether the disk satisfies preset disk cleanup criteria based on the current total number of recycled files in the recycle bin, the current total number of to-be-deleted files in the deletion bin, the current time, and the current usage of the disk; if the preset disk cleanup criteria are not satisfied, setting a disk detection cycle, and performing the disk detection process according to the disk detection cycle; and if the preset disk cleanup criteria are satisfied, performing a disk cleanup, and performing the disk detection process according to the disk detection cycle.
Sawaya teaches 
, and a disk detection process (Sawaya, Para. [0096-0099] discloses clean-ups based on timer or events. These are used to delete items at the first or second stage recycle bin permanently.)
wherein adding the to-be-recycled file into a pre-created recycle bin comprises:
 obtaining attribute information of the to-be recycled file, adding the attribute information of the to-be recycled file into a data link table created in the pre-created recycle bin without changing an actual physical location of the to-be recycled file on the disk (Sawaya Fig. 1 and Para.[0029] discloses first stage recycle bin which is element 130. This is the pre-created recycle bin. Fig. 11 and Para.[0122,0132] discloses the recycle bin user interface which contains information for the deleted item in recycle bin 130. Element 1060 discloses the original location of the deleted item. The item is clickable to view at the location so the data has not been moved from the physical location.) , 
wherein the attribute information includes at least file size and physical location information of the to-be recycled file, (Sawaya Fig. 11 and Para.[0126,0132] discloses Element 1090 which represents the size of the deleted item) 
-2-Attorney Docket No. 00215.0061.00US Client Ref P1810143USWS accordingly, wherein writing the to-be-written file into the selected recycled file in an overwrite manner comprises: 
obtaining the attribute information of the selected recycled file from the data link table (Sawaya Para.[0131] discloses the user is able to select items using the recycle bin interface. Therefore, the attribute information is obtainable from interface); 
obtaining the physical location information from the attribute information of the selected recycled file,  (Sawaya Para.[0131] discloses the user is able to select items using the recycle bin interface. Therefore, the attribute information like the physical location of the file is attainable.);  
wherein the disk detection process includes: 
obtaining a current total number of recycled files in the recycle bin, a current total number of to-be-deleted files in a preset deletion bin, current time, and a current usage of the disk (Sawaya, Para. [0029, 0031] discloses a first stage recycle bin where deleted items go. First stage recycle bin is mapped to the recycle bin. Items deleted from the first stage recycle bin are sent to a second stage recycle bin. Second stage recycle bin is mapped to the preset deletion bin. Para.[0095] discloses a timer can be set which means current time is used. Para.[0093] discloses a “quota for disk space” which is equivalent to the current usage of a disk);
determining whether the disk satisfies preset disk cleanup criteria based on the current total number of recycled files in the recycle bin, the current total number of to-be-deleted files in the deletion bin, the current time, and the current usage of the disk (Sawaya, Para. [0096-0099] discloses items deleted from the second stage recycle bin are deleted permanently. Within the first stage and/or second stage recycle bin, clean-ups are timer based or event triggered. Therefore, it utilizes the number of files in the first stage and second stage recycle bin, current time and quota for disk space.); 
if the preset disk cleanup criteria are not satisfied, setting a disk detection cycle, and performing the disk detection process according to the disk detection cycle; and
 if the preset disk cleanup criteria are satisfied, performing a disk cleanup, and performing the disk detection process according to the disk detection cycle (Sawaya, Para. [0096-0099] discloses if the conditions satisfy a cleanup, it will do a cleanup. If the conditions do not satisfy a cleanup, the cycle will continue until it does).  
Sawaya combines the attribute table and disk detection cycle with Zhang’s recycling and overwriting method. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sawaya’s Website Multi-stage recycling into Zhang's file deletion system with a motivation to keep the website or disk under the threshold because “no more items can be added to the web site 100 until the site used space amount 610 is decreased”. Therefore, this is a crucial step to keep the website or disk running. (Sawaya, Para. [0080]).
However, Zhang and Sawaya does not teach 
and writing the to-be-written file into the actual physical location of the selected recycled file on the disk indicated by the obtained physical location information to overwrite original data of the selected recycled file 
Langford teaches 
and writing the to-be-written file into the actual physical location of the selected recycled file on the disk indicated by the obtained physical location information to overwrite original data of the selected recycled file (Langford Col. 1 lines 44-48 discloses to delete a file, it overwrites the original document with random data or fixed data patterns. Col. 1 lines 28-30 discloses that the deleted file is not physically moved. Therefore when the overwriting is happening, it is occurring on the same physical location. The to-be-written file is the random data or fixed data patterns.),
Langford teaches the act of overwriting on the physical location of the file. This is combined with Zhang’s overwriting method using a file from the recycle bin and a to-be-written file. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Langford’s System And Method For Securely Deleting Plaintext Data and in combination with Sawaya’s Website Multi-stage recycling and in combination with Zhang's file deletion system with a motivation to allow modification of the desired data to be deleted or overwritten to ensure that there is no electronic signature of the original data. (Langford, [Abstract]).

Claim 4, 5 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Zhang, Sawaya and Langford as applied to claim 1 above, and further in view of Lee et al. (U.S 20140089565) hereinafter Lee.
Regarding Claim 4, the combination of Zhang, Sawaya and Langford teaches 
The file processing method according to claim 2.
Zhang, Sawaya and Langford does not explicitly teach, but Lee teaches 
further comprising: if it is determined that there is no recycled file that satisfies the preset criteria or if it is determined that there is no recycled file in the recycle bin, creating a new file, and writing the to- be-written file into the new file. (Lee and Figure 10. and Para. [0043-0045] discloses when there are no files to write to, it initiates a garbage collection to create space in the vdev. “Garbage collection (herein "GC") is a process whereby the SSD frees up invalid pages that store data that is no longer needed by the file system (i.e., stale data), in order to make those pages available for new write operations.” This is equivalent to creating a new file to write to.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee's Management system into Zhang's file deletion system with a motivation to organize the data stored on storage devices in an efficient manner and also manage the available space on the storage devices (Lee, Para. [0002]).  

 Regarding Claim 5, the combination of Zhang, Sawaya, Langford and Lee teaches 
The file processing method according to claim 4.
 Zhang teaches
when it is determined that there is no recycled file in the at least one recycled file in the recycle bin (Following the Applicant’s logic, the only kind of file that is chosen in this scenario is a recycled file larger than the to-be-written file. Zhang teaches this but does not teach considering the current usage of the disk. (Zhang, Para. [0065-0067]). 
Lee teaches
that satisfies the preset criteria and before creating the new file and writing the to-be-written file into the new file, the method further includes: -4-Attorney Docket No. 00215.0061.00US Client Ref P1810143USWSobtaining a current usage of the disk, and determining whether the current usage of the disk is less than a preset usage threshold; (Lee, Para. [0017] discloses before initiating the garbage collector to create a new file, Lee notes the number of physical free blocks of a drive against an over-provisioning threshold.)
if the current usage of the disk is less than the preset usage threshold, creating the new file and writing the to-be-written file into the new file; and (Lee, Para. [0017] discloses a threshold comparison.)
 if the current usage of the disk is not less than the preset usage threshold, selecting a recycled file from the at least one recycled file in the recycle bin.  (Lee, Para. [0017] discloses a threshold comparison.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee's Management system into Zhang's file deletion system with a motivation to optimize data allocations (Lee, Para. [0017]). Lee teaches using the current usage of the disk before writing to the recycled file. Zhang teaches using a larger recycle file.  

Regarding Claim 12, the combination of Zhang, Sawaya, Langford and Lee teaches 
The file processing method according to claim 1.
Lee teaches 
after the recycling process and/or the overwriting process, the method further includes: updating attribute information of the recycle bin, wherein the attribute information of the recycle bin includes at least a current total number of recycled files and a total-number threshold of recycled files.  (Lee, Figure 6 and Para. [0046-0051] and Para. [0061] discloses a vdev which is mapped as the recycle bin because it stores disks and files. Figure 6 discloses a table that the file system uses to facilitate its various functions. The table shows the physical free space and logical free space. The physical free space is compared to an overprovisioning threshold that is not shown in the table but is still utilized. These are the attributes of the vdevs.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee's Management system into Zhang's file deletion system with a motivation facilitate its various functions (Lee, Para. [0047]).

Claim 6  is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Zhang, Sawaya and Langford as applied to claim 1 above, and further in view of  Goggin et al. (US 20170262465 A1) hereinafter Goggin.
Regarding Claim 6, the combination of Zhang, Sawaya, and Langford teaches 
The file processing method according to claim 1.
 Zhang, Sawaya, and Langford does not teach
wherein the recycle bin includes a plurality of buckets pre-created based on a bucket sorting algorithm, and adding the to- be-recycled file into the pre-created recycle bin further includes: 
calculating a file size of the to-be-recycled file using the bucket sorting algorithm, and identifying a bucket corresponding to the to-be-recycled file; and adding the to-be-recycled file into the bucket corresponding to the to-be-recycled file.  
Goggin teaches 
wherein the recycle bin includes a plurality of buckets pre-created based on a bucket sorting algorithm, and adding the to- be-recycled file into the pre-created recycle bin further includes (Goggin, Para. [0046] discloses buckets may represent different sized ranges.): 
calculating a file size of the to-be-recycled file using the bucket sorting algorithm, and identifying a bucket corresponding to the to-be-recycled file; and adding the to-be-recycled file into the bucket corresponding to the to-be-recycled file (Goggin, Para. [0046-0047] discloses files within a given bucket may be sorted according to their file size, for example, from smallest to largest.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goggin’s File granular data into Zhang's file deletion system with a motivation for the “files may be sorted according to their respective uniqueness metrics” to select the correct file size.(Goggin, Para. [0046 and 0049]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Armangau; Philippe et al. (US 9841901 B1) disclosed using disk usage, storage, time period and number of windows for when to trigger storage space maker or cleaner. 
Oikarinen; Matti Juhani et al. (US 9274710 B1) disclosed having a file limit in a directory 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA LAO whose telephone number is (571)272-3499.  The examiner can normally be reached on Monday-Friday 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIELA D REYES can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNA LAO/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159